DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed 04/23/2020, are acknowledged.  Claims 1-13 are pending in this action.  Claim 6 has been amended.  Claims 1-13 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/CN2019/091929, filed June 19, 2019, which claims benefit of foreign priority to CN201910508839.5, filed June 12, 2019.  No English translations of the certified copies of both priority application(s) have been received.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Information Disclosure Statement
The information disclosure statement, filed 04/23/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  
Claims 12 and 13 are rejected under 35 U.S.C. 101, because “An application” is not a recognized statutory class of invention.  There are no process steps or other indication that these are process claims.  Because the result of the “application” is a capsule filled with active component, the claims are being treated as if they were composition claims and rejected accordingly.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-11 disclose a preparation of plant soft capsules, whereas the step (b) disclose a preparation of pills.  In the present case, it is unclear what should be prepared - capsules, filled capsules, or pills.  To this point, it is noted that said claims do not teach a presence of any filled active material.  Further, the specification does not provide definitions for the terms “capsules” and/or “pills”.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modliszewski et al., US 2005/0019374 (hereinafter referred to as Modliszewski), in view of Kim, US 2019/0254979. 
Modliszewski teaches soft capsules and methods preparation thereof (Abstract; Para. 0002), wherein said soft capsules may include:  (i)  10-50 wt% of iota carrageenan, kappa carrageenan, having molecular weight of 1,000,000 Dalton (Claim 11; Para. 0035 as applied to claims 1-2, 3);  (ii) 10-50 wt% of native or modified starches, e.g., hydroxypropylated starch (Claims 11, 12; Para. 0041-0043 as applied to claims 1-2, 5);  (iii)  5-40 wt % of plasticizer, e.g., glycerin, sorbitol, polyethylene glycol (Claims 1-2, 34; Para. 0038, 0041 as applied to claims 1-2, 4);  and (iv) water, flavorants/sugar, colorants, pigments (Para. 45, 56 as applied to claims 1, 6).
Modliszewski teaches a process for making said soft capsules comprising the steps of: (i) heating, hydrating, mixing, solubilizing and de-aerating a composition, comprising carrageenan(s), plasticizer(s), secondary film former/starch, in an apparatus providing sufficient shear, temperature and residence time to form a homogeneous, molten composition thereof, wherein said temperature is at or above the solubilizing temperature of the molten composition; and (ii) making soft capsules directly from said molten composition or allowing said molten composition to cool to its gelling temperature or below and thereafter making soft capsules therefrom (Claim 21 as applied to claims 8-11).
food, vitamins, nutritional supplements, mineral oil, etc. (Claim 25 as applied to claim 12, 13).    
Modliszewski teaches carrageenan molecular weight control can be used for controlling/providing required balance process viscosity, film strength for mechanical processing into capsules, capability to operate at lower moisture levels in the cast films while maintaining other essential film properties (Para. 0027).
Kim teaches soft plant-based capsules comprising carrageenan, having molecular weight of more than 50,000 Da, in combination with a natural or hydroxypropylated starch, plasticizer/glycerin, water (Para.  0008-0011, 0020; Examples 2, 3).  Kim teaches that said compositions/capsules may include carrageenan composed of 7.592 wt% of iota carrageenan and 2.118 wt% of kappa carrageenan, providing the weight ratio of about 3.6:1 (Para. 0011).  Kim teaches that using carrageenan having high viscosity (i.e., iota carrageenan), allows to easily form starch into a film, forming gel having high density, controlling viscosity stability, water retention and transparency (Para. 0020; Example 3), identifying thereby carrageenan molecular weight as a result effective variable.  Kim also teaches wherein that said plant-based capsules prepared through viscosity adjustment can be prepared by using the conventional animal molding machine  without using the vegetable molding machine, metering station, slot die and cooling conveyor, so that the economic efficiency can be improved. (Para. 0062). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control viscosity of composition/mixture by carrageenan molecular weight as taught by Kim, preparing soft capsules taught by Modliszewski.  One skilled in the art would do so with expectation of beneficial results, because cited prior art teaches that said parameter allows balancing process viscosity, film strength, capability to operate at lower moisture levels, forming gel having high density, controlling viscosity stability, water retention and transparency.
With regard to the concentrations instantly claimed (Claim 2), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The cited prior art (see also pertinent prior art) vividly teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0063927 - teaches soft capsules comprising a carrageenan(s) (1,000,000 Da); a natural or modified starch; plasticizer/glycerin/sorbitol; water, flavorants, etc., and preparation thereof (Title; Abstract; Para. 0006, 0021, 0041, 0048, 0056, 0060; Examples). 
US 2019/0269623 - teaches soft capsules comprising a carrageenan(s) (800,000 Da), a hydroxypropylated starch;, plasticizer/glycerin/sorbitol/xylitol; water, flavorants, pigments, etc., and preparation thereof (Para. 0005, 0023, 0027, 0041-0043; 0048, 0056).
US 2019/0211189 - teaches soft capsules comprising a carrageenan; natural or hydroxypropylated starch; plasticizer such as glycerin, sorbitol; water, colorant, flavorant etc. (Para. 0019, 0020, 0030, 0031, 0040), and also teaches that if the viscosity of the carrageenan is too low (i.e., lower molecular weight), it is difficult to form consistent/uniform compositions (i.e., without lumps), and increased amounts of carrageenan is required to form a composition suitable for pressure-free capsule formation (Para. 0027, 0028).
US 2002/0081331 - teaches soft capsules comprising:  iota-carrageenan (500,000 Da); native or hydroxypropylated starch;  plasticizer, e.g., glycerin, sorbitol, polyethylene glycol; flavoring agents, opacifying agents, colorants, etc. (Para. 0037, 0038, 0044, 0057, 0073, 0084), and filled with vitamin E, etc. (Para. 0091, 0118, 0121), and also teaches preparation thereof: (i) preparing a molted mass in a heated mixing container, mixing under stirring and vacuum until it became homogeneous; and (ii) charge the molten mass into a heated tank and maintain it in molten state for encapsulation (Examples 1- 2).  
Li et al. (2014) – teaches the use of carrageenand as viscosity enhancing agents (Abstract). 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615



/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615